PER CURIAM.
Upon undisputed facts the trial court dismissed an information charging the defendant with sale of a purported controlled substance contrary to Section 817.563, Florida Statutes (1981).
The stipulated facts read in part as follows:
“The issue for the Court to decide since there is no material dispute under the facts that the Defendant did not agree or offer to sell any person in lieu of a controlled substance any other substance, is whether the Defendant aided or abetted such a sale?”
We find that the trial court erred. The question of intent to abet a sale is a fact issue based on this record. Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982); State v. J.T.S., 373 So.2d 418 (Fla. 2d DCA 1979); State v. West, 262 So.2d 457 (Fla. 4th DCA 1972). Therefore the order of dismissal is reversed and the matter returned to the trial court for further proceedings.
Reversed and remanded.